Order entered June 16, 2014




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-11-00835-CV

                        MARK POWELL YABLON, Appellant

                                            V.

                       MARY ELIZABETH YABLON, Appellee

                   On Appeal from the 199th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 199-51636-2009
                                        ORDER
               Before Chief Justice Wright and Justices FitzGerald and Lewis


       We DENY appellant’s May 26, 2014 motion for rehearing to withdraw the Court’s

opinion.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE